DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Dao, Reg. No. 44,641, on 12/1/2021.
The application has been amended as follows: 
Claim 1 is amended to recite (in entirety):
“An electrical equipment comprising a casing having a cooling circuit; 
the cooling circuit comprising a first portion and a second portion, said first and second portions of the cooling circuit being complementary and respectively comprising hollow parts and projecting parts configured to fit one into the other so as to form by assembly a circulation channel for a coolant, said circulation channel being configured to generate a flow of coolant extending over different levels laid out successively one after the other along said circulation channel; 
the hollow parts and the projecting parts being configured to fit one into the other by way of a functional clearance enabling the imbrication of said hollow parts and said projecting parts, 
wherein a first casing part of the casing comprises the first portion of the cooling circuit and a second casing part comprises the second portion of the cooling circuit, the first casing part comprising a housing configured to receive electronic components of the electrical equipment, the housing being opposite to the first portion of the cooling circuit; 
wherein the second casing part forming a cover configured to come on one face of the casing opposite to said housing so as to form said cooling circuit; and 
wherein the electrical equipment further comprises electronic components arranged in the housing of the casing at different distances from a plane comprising a contact line between the first and second portions of the cooling circuit, wherein the circulation channel is configured to convey the coolant to near to said electronic components so as to cool them.”
Claim 4 is amended to recite (in entirety):
“The electrical equipment according to claim 1, wherein said at least one deflector comprises a rib and a groove respectively arranged on one and the other of said first and second portions of the cooling circuit, said rib and said groove being configured so that the rib engages in said groove during the interlocking of said first and second portions of the cooling circuit.”
Claim 6 is amended to recite (in entirety):
“The electrical equipment according to claim 1, having a median plane comprising at least one contact line between the first and second portions of the cooling circuit, said circulation channel comprising at least one section forming a drop off, in a direction non-parallel to said median plane, and said section extending between two successive levels of said circulation channel.”

Drawings
The Drawings filed on 11/24/2021 are accepted.

Allowable Subject Matter
Claims 1-10 and 13 (renumbered 1-11) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-10 and 13, the reasons for allowance are identical to those provided for the indication of allowable subject matter for claim 12 in the previous Office Action: 
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB R CRUM/Examiner, Art Unit 2835